Citation Nr: 1429207	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  13-17 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to helpless child benefits on behalf of the Veteran's daughter A.D., on the basis of permanent incapacity for self-support before she attained the age of 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to April 1969.  The record reflects that the Veteran assumed custody of A.D. in August 1996 after the death of her biological parents, and formally adopted her in September 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

A review of the record indicates that the claim for service connection for Amyotrophic Lateral Sclerosis has been raised.  The record does not reflect the issue to have been addressed by the RO, and therefore the Board does not have jurisdiction over it.  Accordingly, it is referred to the RO for appropriate action, and consideration under 38 C.F.R. § 3.318.  

The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's daughter, A.D., was born in January 1990; her 18th birthday was in January 2008. 

2.  The evidence of record does not show that A.D. was permanently incapable of self-support by reason of a mental or physical condition prior to age 18. 


CONCLUSION OF LAW

The criteria for entitlement to VA helpless child benefits are not met.  38 U.S.C.A. § 101(4) (A) (West 2002); 38 C.F.R. § 3.356 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim for helpless child benefits for his daughter, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A November 2011 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Because the Veteran's daughter A.D. was over 18 years of age at the time of his claim for helpless child benefits, no VA examination is required to determine her eligibility, as her capacity for self-support prior to age 18 is the focus of this claim.  See 38 C.F.R. § 3.159(c).  

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696. 

For purposes of Title 38 of the United States Code, the term "child" is specifically defined as being unmarried, and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4) (A) (ii); 38 C.F.R. §§ 3.57(a) (1), 3.356 (2013). 

The Veteran contends that his daughter, A.D., became permanently incapable of self-support before the age of 18.  To establish entitlement to VA benefits on the basis of being a helpless child, various factors under 38 C.F.R. §3.356 are for consideration.  Principal factors for consideration are: 

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

38 C.F.R. § 3.356. 

The United States Court of Veterans Appeals (Court) has held that in cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.   

The record reflects that the Veteran assumed custody of A.D. in August 1996 after the death of her biological parents, and formally adopted her in September 2002.  A December 2006 VA Form 21-674, Request for Approval of School Attendance, reflects that A.D. was enrolled full-time at Fontbonne Hall Academy, a private high school.  In June 2008, as a result of A.D.'s graduation from that school at age 18, the Veteran's dependent child benefits were terminated.  He now asserts entitlement to helpless child benefits for A.D. on the basis of her cognitive functioning and medical conditions.  

Evidence that supports the Veteran's claim for helpless child benefits includes the December 2009 decision of the Social Security Administration (SSA), which found that A.D. was disabled beginning January [redacted], 2008, her 18th birthday.  Specifically, the decision found that 1) A.D.  had not engaged in substantially gainful activity since her 18th birthday; 2) A.D. had severe impairments to include reading disability, disorder of written expression, borderline intellectual functioning, congenital HIV and AIDS, thrombocytopenia, and history of diabetes mellitus type 2; 3) these disabilities both reflected a loss of measured intellectual ability of at least 15 IQ points from premorbid levels, and cause "moderate restriction in activities of daily living, marked difficulties in maintaining social functioning, marked difficulties in maintaining concentration, persistence or pace, and no episodes of decompensation, each of extended duration."

Other evidence in favor of the claim for helpless child benefits include a July 2011 letters from A.D.'s private treating physician stating that A.D.'s chronic, incurable disease (HIV) prevents her from seeking gainful employment; a February 2013 letter from the treating physician stating that A.D.'s employment opportunities may be limited in the future by her health, and a January 2011 Navy determination that for the purposes of establishing continued entitlement to dependent benefits, A.D. was incapable of self-support, and had been prior to age 21.

However, the Board finds that the evidence does not establish that the Veteran's daughter, A.D., was incapable of self-support by reason of mental or physical defect prior to attaining the age of 18 years.  The additional evidence of record counters the findings of SSA, the Navy, and the treating physicians.  

As noted above, the record reflects that until June 2008, A.D. was enrolled in a private, college-preparatory high school.  An April 2008 note from the Veteran indicated that she would then be attending college beginning September 2008.  The transcript from A.D.'s enrollment at New York City Technical College (NYCTC) indicated that she attended the College of Staten Island during the school years from September 2008 to August 2010, after which time she attended NYCTC in the Fall of 2010, and the Spring semester of 2011.  While at the College of Staten Island, she received credits for coursework in English, statistics, ethics, and psychology.  At NYCTC, she received a grade point average of 3.28 for the Fall 2010 semester earning 10 credits, and she received a grade point average of 2.5 for the Spring 2011 semester, earning 8 credits.  Thus, the evidence reflects that while A.D. may have had assistance in school with respect to her learning disabilities, she successfully completed a college-preparatory level high school curriculum, with sufficient grades to enroll in college.

An August 2010 private neuropsychological evaluation report further supports the conclusion that A.D. was capable of self-support prior to 18 years of age.  The report indicated on battery testing, A.D. read at a mid-7th grade reading level; with the exception of her writing sample, (which was judged a grade equivalent of 13) her academic achievement based on testing results ranged from a Grade 3.9 level for math fluency to a Grade 7.9 for reading comprehension.  These results were consistent with her having been classified as "learning disabled", and having received educational remediation throughout high school.  However, the neuropsychologist indicated A.D. had no social or behavioral difficulties.  Indeed, behavioral observations included that she was able to converse in an age-appropriate manner, with full sentences, and express her thoughts clearly and in complex ways.  She had no difficulty comprehending language during informal conversation, with only mild word retrieval and organizational weakness.  

Ultimately, the neuropsychologist found that although A.D.'s cognitive functioning was measured in the low average range, she was more accurately seen as an adult with at least average ability to use language to conceptualize and reason, although meeting the DSM-IV criteria for diagnoses of reading disorder, math disorder, and disorder of written expression.  The neuropsychologist recommended a college program that provided learning center support to assist her in interpreting course and written material, developing study guides, and organizing her approach to completing assignments.  Little in this report indicates that A.D., after completing a recommended college program, would be incapable of self-support.

Inherent in the neuropsychologist's recommendation for a college program with support for students with learning disabilities is a finding that A.D. was capable of college-level academics.  This contradicts the "borderline intellectual functioning" described in the December 2009 SSA decision.  

To the extent that the Veteran has asserted that A.D.'s incapacity for self-support is demonstrated by her earnings for the years 2008, 2009, and 2010, as documented by the W-2 forms he submitted on her behalf, the Board notes that these show she earned $1,956 for the year 2008, $4,442.25 for the year 2009, and $1,858.50 for the year 2010.  However, as A.D.'s high school and college records reflect, these earnings were also during years in which she was enrolled in school.  Thus, the Board does not consider these documents to be evidence of A.D.'s maximum earnings potential for a given year.  Further, it is noted that the Navy's January 2011 determination that A.D. was incapable of self-support, and had been prior to age 21, was made solely in order for her to continue to receive Tricare benefits for medical purposes, and was based primarily on the SSA decision.

In sum, there is no question that A.D. has learning disabilities, and it is not in dispute that her chronic illness will affect her health for a lifetime.  However, the evidence as a whole simply does not establish that she was, prior to or at age 18, permanently incapable of self-support.  For these reasons, the Veteran is not entitled to helpless child benefits on A.D.'s behalf. 

Because the criteria for helpless child benefits are not met, the preponderance of the evidence is against the Veteran's claim for benefits for his daughter A.D.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 






	(CONTINUED ON NEXT PAGE)

ORDER

The claim for entitlement to helpless child benefits for the Veteran's daughter, A.D., on the basis of permanent incapacity for self-support before A.D. attained the age of 18, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


